Detailed Action
This office action is in response to application No. 16/725,265 filed on 12/23/2019.

Status Of Claims
Claims 1-17 are pending.

Notice Of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract submitted on 12/23/2019 is in compliance with the provisions of 37 CFR 1.72(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the determiner is configured to determine” in claims  2-10 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses that the corresponding structure may be implemented by a “CPU executes a discard ratio determination module 1224 included in the ACK transmission program 122 to construct a determination unit and perform discard ratio determination processing”; see US 20200137625 ¶ 0066.



	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1, the claim are rejected under 35 U.S.C. 112(b) based on the following limitation:
a receiver configured to receive packets from the second communication device; and
Based on the above limitation, the language “the second communication device” lacks antecedent basis.

Regarding Claims 6-13, the claims are rejected as they inherited the deficiencies of the parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to the parent claim above.


Regarding Claims 1 and 16-17, the claims are rejected under 35 U.S.C. 112(b) based on the following limitations:
a receiver configured to receive packets from the second communication device; and
a transmitter configured to:
store reception confirmation packets corresponding to the packets in a buffer,
perform transmission at least a portion of the reception confirmation packets stored in the buffer, and
discard reception confirmation packets not to be transmitted in the transmission according to a discard ratio.
Based on the above limitations, its ambiguous whether the “packets in a buffer” of the third limitation are the “the received packets” of the first limitation or the other packets.  Examiner believe that the first limitation should be amended as follow “store reception confirmation packets corresponding to the received packets in a buffer,”.

Regarding Claims 2-15, the claims are rejected as they inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Regarding Claim 5, the claim is rejected under 35 U.S.C. 112(b) based on the following limitation:
wherein the transmitter is configured to perform a plurality of types of transmission number determination processing that determine the number of transmissions of the reception confirmation packets in the processing of transmitting at least a part of the reception confirmation packets, and 
the determiner is configured to determine the transmission number determination processing used in the communication among the plurality of types of transmission number determination processing
Based on the above limitations, the first limitation contradicts the specification given it requires at least two “types of transmission number determination processing” be executed simultaneously, while the dependent claims 6, 11, and 12 execute a single type of transmission number determination processing. Only dependent claim 13 execute a multiple (i.e. two) type of transmission number determination processing. Examiner suggest amending the limitation as follow “wherein the transmitter is configured to perform one or more of types of transmission number determination processing that …” in order to clearly claim the invention. 

Regarding Claims 6-13, the claims are rejected as they inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.


Regarding Claim 14
the transmitter is configured to transmit, to the second communication device, a reception confirmation packet other than the reception confirmation packets to be discarded, 
the reception confirmation packet being one of the reception confirmation packets not to be transmitted in the transmission.
discard reception confirmation packets not to be transmitted in the transmission
Based on the above limitations, its ambiguous whether the “the reception confirmation packet” of the second limitation are the either of “the reception confirmation packet to be discarded” or “the reception confirmation packet” to be transmitted.
In addition, the second limitation is either redundant or contradicting based on the whether the “the reception confirmation packet” of the second limitation is interpreted as “the reception confirmation packet to be discarded” or “the reception confirmation packet” to be transmitted respectively. 
In addition, this claim can contradict the parent claim when the discard ratio is 100%, which would effectively discard all the reception confirmation packets. 




Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 14, and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takahashi et al. (Publication No.  US 2018/0132133, hereinafter referred as Takahashi) in view of Mourtarlier et al. (Publication No.  US 2007/0260745, hereinafter referred as Mourtarlier).
	Regarding Claims 1 and 16-17, Takahashi discloses a receiver configured to receive packets from the second communication device (A signal transmitter; see figure 5 numeral 11); and 
a transmitter configured to (A signal receiver; see figure 5 numeral 12):
 store reception confirmation packets corresponding to the packets in a buffer (Receive a ACK packet [confirmation packet]; see figure 4 S10. The ACK packet is accumulates in a buffer; see figure 3 label S11.), 
perform transmission at least a portion of the reception confirmation packets stored in the buffer (If there is transmission opportunity, transmitting most recently received ACK packets [confirmation packet], among the ACK packet accumulated in the buffer; see figure 3 label S12-S13.), and
 discard reception confirmation packets not to be transmitted in the transmission (Discard all the ACK packets accumulated in the buffer; see figure 3 label S14.)
Takahashi fails to disclose that the discarding is according to a discard ratio. However, in analogous art, Mourtarlier discloses that the aggregated stack size indicates the deletion ratio [discard ratio], for example “aggregate stack size of 2 with a deletion ratio equal to 2”; see figure 7 & ¶ 0056-0057. It would have been obvious to one of ordinary skill in the art before the effective filing date of the Takahashi acknowledgement discard system with the delete ratio mechanims in order to increase throughput rates by reducing transmission inefficiencies; see ¶ 0056.

	Regarding Claim 2, Takahashi fails to disclose a determiner configured to determine the discard ratio used in the communication according to a state of the wireless connection. However, in analogous art, Mourtarlier discloses that “the maximum aggregate stack size is based upon data window size [state] and upon the number of ACKs [number of … confirmation packets]”; see figure 7 & ¶ 0056. The aggregated stack size indicates the deletion ratio [discard ratio], for example “aggregate stack size of 2 with a deletion ratio equal to 2”; see figure 7 & ¶ 0056-0057. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi acknowledgement discard system with the delete ratio mechanims in order to increase throughput rates by reducing transmission inefficiencies; see ¶ 0056.


	Regarding Claim 3, Takahashi fails to disclose that the determiner is configured to determine the discard ratio used in the connection according to a throughput in the wireless connection and the number of transmissions of the reception confirmation packets from the first communication device. However, in analogous art, Mourtarlier discloses that “the maximum aggregate stack size is based upon data window size [throughput] and upon the number of ACKs [number of … confirmation packets]”; see figure 7 & ¶ 0056. The aggregated stack size indicates the deletion ratio [discard ratio], for example “aggregate stack size of 2 with a deletion ratio equal to 2”; see figure 7 & ¶ 0056. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi acknowledgement discard system with the delete ratio mechanims in order to increase throughput rates by reducing transmission inefficiencies; see ¶ 0056.

	Regarding Claim 14, Takahashi fails to disclose that the transmitter is configured to transmit, to the second communication device, a reception confirmation packet other than the reception confirmation packets to be discarded, the reception confirmation packet being one of the reception confirmation packets not to be transmitted in the transmission. However, in analogous art, Mourtarlier discloses that the responses are deleted according to a delete ration; see figure 5 numeral 170 & ¶ 0047. In addition, the process the responses for transmission; see figure 5 numeral 174 & ¶ 0048. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi acknowledgement discard system with the delete ratio mechanims in order to increase throughput rates by reducing transmission inefficiencies; see ¶ 0056.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over $$$ as applied to the parent claim above, and further in view of Henderson (Publication No.  US 2003/0154328, hereinafter referred as Henderson).
	Regarding Claim 4, Takahashi, as applied above, fails to disclose that the determiner is configured to determine a discard ratio that is a minimum number of transmissions among discard ratios with the throughput equal to or higher than a first threshold as the discard ratio used in the communication. However, in analogous art, Henderson discloses that “if the average queue size is between the minimum and maximum thresholds, the drop rate is proportional to the average queue size”; see ¶ 0045. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi acknowledgement discard system with the queue scheduler mechanism in order to avoid having all of packet memory consumed by a single queue; see ¶ 0045.


Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi as applied to the parent claim above, and further in view of Watanabe (Publication No.  US 2010/0296399, hereinafter referred as Watanabe).
	Regarding Claim 15, Takahashi, as modified, fails to disclose that the discard ratio is defined according to an accumulation threshold of the buffer. However, in analogous art, Watanabe discloses that “the proportion of data packets to be discarded when the amount of used buffer space is between the minimum threshold value and the maximum threshold value is determined, for example, by the wireless carrier in advance”; see ¶ 0037. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi acknowledgement discard system with the discard mechanism in order to improve the reliability of communication; see ¶ 0048.


Allowable Subject Matter
Clams 5-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Monzawa (US 2010/0091785) Discloses that If it is judged from the received position information that the actual queue length is greater than the minimum threshold and at the same time less than the maximum threshold, that is, within the RED interval, the discard 
Endoh (US 2006/0067222) Discloses that if the Delayed ACK method is extended and the delay in transmission of ACKs is made large, therefore, the reduction ratio in the number of ACKs becomes great; see ¶ 0018.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239.  The examiner can normally be reached on M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.E.R/Examiner, Art Unit 2472  


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472